Citation Nr: 1511381	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1976 to January 1980 and from May 1981 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  Historically, in September 1992, the RO denied the Veteran's claim for service connection for "personality disorder (mixed), and psychosis (not otherwise specified); the RO's denial also discussed the Veteran's possible anxiety attacks, substance abuse, mood swings, and unresolved grief over the death of his parents.  In April 2005, the RO denied the Veteran's claim for service connection for PTSD.  In the May 2008 rating decision currently on appeal, the RO denied the Veteran's claim for service connection for bipolar disorder, reopened the claim for entitlement to service connection for PTSD, and denied it.  Based on the foregoing, the Board finds that the Veteran's claims should be recharacterized as a claim for whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App (2009). 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability (mixed personality disorder, psychosis).  

2.  In an unappealed April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection PTSD.  

3.  Evidence received since the September 1992 and April 2005 rating decisions raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 


CONCLUSION OF LAW

Evidence received since the September 1992 and April 2005 RO decisions is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen, further discussion is not warranted.  

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

Historically, in September 1992, the RO denied the Veteran's claim for service connection for "personality disorder (mixed), and psychosis (not otherwise specified); the RO's denial discussed the Veteran's possible anxiety attacks, substance abuse, and mood swings.  The Veteran did not appeal the denial and it became final.  As noted above, in April 2005, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal the denial and it became final.  

Since the last final denial for service connection for an acquired psychiatric disability in 1992, the evidence now includes a diagnosis of bipolar disorder.  Since the last final denial for PTSD in 2005, the evidence now includes the Veteran's allegations of military sexual trauma, fear of deployment to Iran while in service, fear upon an emergency landing in Bangkok, and witnessing a cook threaten someone in the food line.  For purposes of determining whether new and material evidence has been received, the credibility of the statement is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that new and material has been received because the Veteran now has additional diagnoses and alleged stressors.  Thus, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim and the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Reopened acquired psychiatric disability

The Veteran contends that during his first period of service, while stationed in Okinawa in 1977 (possibly in March or May), he was sexually assaulted by a corpsman, I.C., who had previously treated him for an injury to his leg sustained while skating.  He further contends that during his second period of service, he was stationed at the same location as I.C., who was then in charge of the dispensary as a Senior Chief Petty Officer.  

The Veteran is less than credible as to his history.  As example, the Veteran testified that no one in his family has bipolar disorder (2015 Board hearing transcript, page 16) and he denied a family history of mental health problems (June 2014 VA examination); however, he has also reported that his mother was bipolar (May 2005), and that his mother had schizophrenia and was treated with electroshock therapy (September 2005)).  The Veteran has stated that he was taken away from his biological mother at age 7 (July 2005); however, he has also reported that he never met his biological mother (September 2005), and has reported that the death of his mother when he was 4 years old resulted in him then being placed in foster care (October 1981 STR).  The Veteran has stated that he was taken away from his biological father at age 7 (July 2005); however, it was also reported that he never had any contact with his father until 1994.   

The Veteran reported to the June 2014 examiner that he had only had one suicide attempt; however, he earlier reported several suicide attempts to other clinicians (May and July 2005).

The Veteran reported to a June 2005 clinician that he had been AWOL for a year in service; however, the service personnel records reflect that his longest period of desertion was 63 days. 

The Veteran testified that he was "sodomized" in service (September 2005 VA clinical record); however, he has stated that the military sexual trauma incident consisted of him being forced to perform oral sex.  (June 2014 VA examination).   

The Veteran informed the June 2014 VA examiner that he developed hemorrhoids in the military after being raped.  However, the Veteran's STRs reflect that he was treated for hemorrhoids in April 1976 while stationed in San Diego, California, a year prior to the alleged military sexual trauma in Okinawa.  In addition, a May 1976 STR reflects that the Veteran reported that he had had chronic hemorrhoids for four years. 

The Veteran testified that he was raped by a hospital corpsman, 2nd class, I.C., and has stated that I.C. had previously treated him for an injured leg from skating.  He stated to the 2014 VA examiner that the corpsman told the Veteran that he had "liked" the Veteran since the "time he (I.C.) fixed his leg."  The Veteran's STRs reflect that in January 1977, he was treated for a skating injury to his leg by an officer, Lieutenant J.R.H.  The STRs do not reflect that I.C. treated the Veteran for his leg or for a skating injury.  The Veteran's STRs reflect that he was treated by I.C.; however, his treatment by I.C. was not for his leg, but was for a grease burn to the chest and arm in December 1976, and again in October 1977 for neck pain after an automobile accident.  (The Veteran was seen by J.R.H. on approximately eight occasions in service).  

The Veteran testified that he never told anyone about the assault because he was told that if he said anything, he would be kicked out of the service.  However, the Board notes that during his first period of service, the Veteran was actually attempting to get out of the service, but that his request was denied.  Thus, his allegation that he was concerned about getting kicked out of the service appears less than credible.

The Veteran testified that someone told him that I.C. was eventually arrested for "lewdness or something" or "indecency" while I.C. was a Senior Chief Petty Officer in 1982.  The Board finds that remand to obtain possible criminal records for I.C. is not warranted because the competent credible evidence, as noted above, does not support a finding that I.C. treated the Veteran for his leg, told him that he had "liked" him since he treated him for his leg, and subsequently subjected him to military sexual trauma.  

Post service, a January 1992 private record (Park Place Hospital) reflects that the Veteran feels depressed due to a seizure condition.  An April 1992 VA examination report reflects that the Veteran reported that while in service, he went "nuts" upon being told that a former friend, Terry, had been killed; however, he never determined if this was actually true.  In May 1999, the Veteran reported to a VA psychologist that he has PTSD as a "result of being sodomized as a child and of witnessing the death of two friends in an accident as an adult.  An October 2001 private record reflects that the Veteran reported being suspicious about other people since he was a child.  It was not until more than two decades after separation from service, after he was told that he would have to be seen on a VA waiting list basis because his mental health problem was not service-connected (May 1999), and after years of mental health treatment, that the Veteran alleged military sexual trauma.  A February 2005 VA clinical record reflects that the Veteran "now says that he was raped by a military medic in Okinawa in 1976."

At the 2014 VA examination, the Veteran alleged three in-service traumas.  The examiner found that two of the allegations (being met by Taiwanese with submachine guns after an emergency landing in Bangkok, and working in a food line when the cook beside him threated to cut a man's throat who complained about the food) were insufficient to meet the criteria for PTSD.  The Board finds that the allegation of military sexual trauma is not credible; therefore, it need not be considered by the examiner; regardless, the examiner found that the Veteran did not have PTSD related to MST.  The Veteran's allegation of being placed in a padded room and going "nuts" after hearing about the death of friend is also less than credible given the STRs, and the Veteran's allegation that he has never found out if his "friend" was actually dead even though he had been so distraught that he had gone "nuts", which the Board finds is less than reasonable. (If the friend's reported death was so troubling to the Veteran, it stands to reason that he would have determined, at some point, if the friend had actually died.) 

At the 2015 Board hearing, the Veteran testified as to another alleged stressor.  He stated that in service, he "figured out" that his unit was going to be sent to Iran or Africa "during when they captured the civilians" and held them prisoner.  He testified that this was a "big panic" for him.  The Board acknowledges that between November 1979 and January 1981, American civilians were held hostage in Iran.  The Veteran's first period of service was from January 1976 to January 25, 1980; however, there is nothing in the Veteran' service personnel records which is indicative that he was going to be sent to Iran or Africa in the last three months of his service, related to this, or any other, incident.  

The clinical records reflect that the Veteran has reported a childhood which included sexual abuse by a relative, physical abuse by his father, foster care, adoption, and the Veteran's alcohol and drug use.  Veteran's STRs and service personnel records note mental health and disciplinary problems.  The Veteran entered his first period of service in January 1976, and was subsequently placed on a weight control program and disqualified from promotion consideration due to obesity.  A July 1977 STR reflects that the Veteran had excess anxiety due to his weight problem.  An October 1977 memorandum from the Veteran to Chief of Naval Personnel reflects that he requested a discharge in August 1977 because he was unable to advance in rank due to his weight.  (While on the weight control program, he had gained weight rather than lost it.)  He reported that his wife was expecting to give birth in January 1978 and that he and his family could not live on the salary of an E-2.  In January 1978, the Veteran's wife gave birth, fractured her coccyx, and subsequently developed mastitis. (See May 1978 correspondence from Dr. G. Harper).  A January 1978 STR reflects that the Veteran had insomnia for two weeks, mild depression and anxiety reaction.  A March 1978 personnel record reflects that the Veteran wanted a "hardship" discharge from service the due to poor finances, the birth of his child, and his wife's injury during childbirth.  Records reflect that it was "felt that [the Veteran] is now consciously gaining weight in anticipation of a hardship discharge or as another alternative method of separation from the service."  Numerous lay statements reflect that the Veteran should be granted a hardship discharge because he was having financial problems and his wife had health issues, which prevented her from working.  The Veteran's hardship discharge was denied and he eventually separated from his first period of service in January 1980.

The Veteran entered his second period of service in May 1981.  In August 1981, he was noted to have alcohol related trouble, to include unauthorized absence (21 days), as well as threatening another service member.  He was also noted to have suicide ideation.  October 1981 STRs reflect that the Veteran's symptoms (e.g. loneliness, crying spell, and depressive feeling) were diagnosed as unresolved grief reaction over the loss of both parents to death and divorce within the past 18 months.  The Veteran was also diagnosed with personality disorder and noted to be unable to accept authority.  He was declared a deserter after unauthorized absence for more than 30 days beginning on October 30, 1981.  The Veteran was separated from service for unsuitability due to his personality disorder. 

The 2014 VA examiner found that the Veteran's symptoms and presentation are best accounted for by a personality disorder and "does not meet criteria for a diagnosis of Bipolar Disorder."  The Veteran's claim has been pending since June 2007.  During that time, he has been diagnosed with bipolar disorder (e.g. August 2009).  Thus, the 2014 examiner should discuss whether it is her opinion that the Veteran's diagnosis of bipolar disorder during the pendency of the claim was incorrect, and if the Veteran had a valid diagnosis of bipolar disorder at any time during the pendency of his claim, whether it is as likely as not that it was related to, or aggravated by, active service. 

The Veteran has reported being treated at a VA clinic in Beaumont (May 1999).  The Veteran testified at the 2015 Board hearing that he began receiving VA treatment at the end of 1989 or 1990 (See Board hearing transcript, page 10.)  

The Veteran's first period of service ended in January 1980 and his second period of service began in May 1981.  He testified that he first received treatment in 1980, (See Board hearing transcript, page 5) but later stated that it was two years after he got out of service that he obtained treatment (See Board hearing transcript, page 6.)  A June 2005 VA clinical record reflects that he reported he entered a Palmer Drug Abuse Program in 1982 after his release from jail.  A June 2005 VA clinical record that the Veteran reported that he has been treated at MHMR (Mental Health Mental Retardation) since 1986 or 1987.  In November 2008, Spindletop MHMR provided clinical records to the Veteran's representative; however, the earliest record appears to be from 2001.  A June 2014 VA record reflects that the Veteran reported that he had been released from a local psychiatric facility after a three day stay.  Based on the foregoing, the Veteran should be afforded another opportunity to submit pertinent records, if any, or authorization for VA to obtain all such records. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received mental health treatment from 1980 to 2001, to include from a.) the Palmer Drug Abuse Program in approximately 1982; b.) from MHMR from 1986 to present; and c.) June 2014 inpatient hospitalization, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records from 1989 2005 from the Beaumont, Texas VA clinic.  

2.  Thereafter, obtain a supplemental opinion from the 2014 VA examiner, or another clinician if she is unavailable.  The clinician should discuss whether it is her opinion that the Veteran's diagnosis of bipolar disorder during the pendency of the claim (e.g. June 2007) was an incorrect diagnosis, and provide a rationale for her opinion.  

If the clinician finds that the Veteran did have a valid diagnosis of bipolar disorder during the pendency of the claim (since June 2005), the clinician should opine as to whether it is as likely as not that it was related to, or aggravated by, active service.  The clinician should consider the claims file, to include: a.) the January 1992 Park Place Hospital record which reflects that the Veteran was depressed due to his seizure condition; b.) the VA clinical records which note a childhood involving sexual abuse by a relative, physical abuse by his father, foster care, adoption, and drug and alcohol use; c.) the STRs which reflect anxiety due to a weight problem (July 1977) and insomnia, depression, and anxiety reaction (January 1978), insomnia for two weeks, mild depression and anxiety reaction (January 1978); d.) the Veteran's request for a hardship discharge due to finances, his wife's health, and the January 1978 birth of his child (March 1978 record) and that his lack of promotion due to his weight created financial hardship; e.) the Veteran's reenlistment (May 1981); f.) the evidence that the Veteran had gained weight while on the eight control program possibly in an effort to obtain separation; and g.) the Veteran's STRs which reflect possible alcohol related trouble, personality disorder, and unresolved grief reaction due to the death of his parents and his June 1980 divorce (August 1981, October 1981 records).  

The clinician should not consider the Veteran's alleged in-service incident of military sexual trauma, fear of deployment to Iran, or any other allegation which is not consistent with the circumstance of his service and has not been verified by VA.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability with consideration of all additional evidence received since issuance of the August 2014 Supplemental Statement of the Case (SSOC).   If the benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


